POPE, Justice.
Joseph L. Lewis brought this habeas corpus proceeding after he was confined for contempt for the violation of a child support order. He says that the order was so vague and ambiguous that it does not meet the requirements of Ex parte Slavin, Tex., 412 S.W.2d 43 (Tex.1967). We agree and order that he be released. The 78th District Court of Wichita County on February 24, 1966, ordered that relator Lewis:
“be, and he is hereby, ordered and directed to pay into the office of the Wichita County Probation Department the sum of $105.00 on the 1st and 15th days of each month hereafter, until the minor children of the parties shall have reached the age of 18 years or until further ordered by the court.”
In 1966, the four Lewis children were all beneath the age of eighteen, but one child attained that age on October 3, 1971, and another child became eighteen on May 5, 1973. Relator made support payments regularly, but he reduced his payments proportionately after each child reached eighteen. At the time of the contempt hearing he was paying $52.50 each fifteen days, since two children rather than four were then beneath the age of eighteen.
The order in this case is subject to the same uncertainties as the order in Ex parte Slavin, in which case we reviewed the precedents; a second review is not needed, The only difference between the order in Slavin and this case is the addition of the clause “or until further ordered by the Court.” The clause adds nothing to the order, since the law would supply that alternative whether it was expressed in the order or not.
The relator is discharged from custody.